Title: From Citizens of South Carolina to John Adams, 24 March 1794
From: Citizens of South Carolina
To: Adams, John,United States Senate


            
               
               Charleston South Carolina March 1st. 1794.
            
            The Memorial of the Subscribers Citizens of the State of South Carolina, Sheweth that your Memorialists feeling the most ardent attachment to the Constitution and laws of their Country, have at all times Chearfully & faithfully contributed their proportion to the exigencies of government as the price of the protection which they have a right to expect from a Conviction that the power of levying taxes will be combined with energy & determination in the government, to protect the persons & property of its Citizens from depredation & insult.That Eight months have now elapsed since your memorialists have beheld with equal anxiety & indignation the presumptuous System established by the British government & Some of its allies. That in the Operation of this System the most unprecedented depredations & insults have been committed on the property & persons of the Citizens of the United States, in violation of every principle of justice, the laws of Nations, and of the rights of Neutrality—that these measures have continued to increase in proportion to the impunity with which they have been Suffer’d, till at length for the further Completion of this detestable System, your Memorialists behold with inexpressible horror the more than Savage enemy, the merciless Algerines, instigated & let loose upon our defenceless Commerce and Miserable fellow Citizens.That your Memorialists have seen this execrable System continued & pursued in the unjust Capture  and detention in British ports, of a great number of Vessells which with their Cargoes are admitted to be the property of Citizens of the United States, all of them being libell’d, and many of them being already condemned. All this your Memorialists have borne with Afflicting Silence, Confiding in the Virtue & integrity of the Representatives of the people, and in a firm reliance that Congress would adopt such immediate & effectual Measures as would remove the causes of complaint.That while your Memorialists were thus patiently waiting the result of the applications of Our government for redress of these injuries & insults, we are made to feel an accumulation of them, in an Order, which has issued from the Court of London in the following words—“Addittional instructions from the King of Great Britain to the Commanders of all Ships of War & Privateers that have or may have letters of Marque against France, dated at the Court of St. James November 6th. 1793.” “That they shall Stop & detain all Ships laden with goods the Produce of any Colony belonging to France, or carrying provisions or other Supplies for the use of any Such Colony, and shall bring the Same to legal adjudication in the Courts of Admiralty.” Which last aggression of that Court is so great an insult to the Honor and dignity of these United States, and to their Flag, and so compleatly destructive of our Commerce, that your Memorialists cannot any longer refrain from making these their just complaints to you their Representatives & the guardians of their rights.That your Memorialists notwithstanding they desire to enjoy an honest & honorable peace above all other Considerations, cannot but view the present degrading Neutrality as most injurious to the interests, insulting to the Sovereignty, & destructive of the Principles of the republic, than an actual State of War, which if continued, will greatly add to the losses your Memorialists have already Sustained, and must Ultimately compell the Commercial interests of the Country to the Sad alternative of laying up their Vessells as useless hulks, and to deplore the fate of their injur’d degraded Country; but if your Wisdom should deem such Sacrifices necessary to the political wellfare of our Country, your Memorialists hope that unfortunate individuals may not alone be the Victims of such policy, that the industrious Merchant in the legal pursuit of Trade may not meet ruin instead of the reward which his honest exertions Merit, but that some mode may be devised to equalize the burthen.Your Memorialists rely with the fullest Confidence in the wisdom  & firmness & Patriotism of their Representatives, and pledge themselves to Support to the Utmost of their power & abilities, such measures as Congress may deem necessary to adopt in the present important Crisis of our affairs, nor will we shrink from the Contest, if your wisdom should think it necessary to suspend all commercial Intercourse between Great Britain and these States till the Government of that Nation consents to fulfill the Treaty of Peace and makes Reparation for the Injury she has done us—
            
               Tho. Corbett.David Ramsayand 300+ additional signatures
            
            
         